Title: From George Washington to George Clinton, 27 November 1780
From: Washington, George
To: Clinton, George


                        Dear Sir,

                            
                            
                            Head Quarters Passaic Falls 27th Novemr 1780.
                        
                        I take the liberty of inclosing your Excellency an extract of a letter which I have just received from Colo.
                            Hay, and of assuring you at the same time that the prospects of the Army, especially that part of it which is to winter in
                            the Highlands, were never so alarming in respect to the want of Bread, as at this time. We carry with us, from this
                            ground, tomorrow, every pound which the Commy General is possessed of, and I cannot learn from him, that he has a single
                            Barrel in Magazine in Pennsylvania or Jersey. I shall leave the Pennsylvania and Jersey Troops in Jersey to depend upon
                            precarious supplies from that State, and what may, in the course of the Winter, be brought from Pennsylvania, Delaware and
                            Maryland.
                        The mode proposed by Colo. Hay is, I confess, disagreeable, and what ought not to be practiced, but in
                            extremity—We seem to have arrived at that point; and if your Excellency views the thing in the same light that I do, I
                            cannot but hope that you will give a sanction to the measure, upon the footing which Colo. Hay has placed it, or upon some
                            other which will as effectually answer the end.
                        Did the season admit, of waiting till we saw whether a supply of Flour could not possibly be obtained from
                            the Southward, I should not be so sollicitous about the matter, but when it is considered that the first spell of bad
                            weather may render both the Rivers and mountains impassable, I think not a moment ought to be lost in adopting and
                            carrying into execution such measures as seem most likely to afford support to the Army in their intended Cantonments. The
                            difficulty which we had to keep it together last Winter, makes me dread a repetition of the same trial, this—if, to the
                            want of Cloathing and every comfort, that of provisions is added. I have the honor to be, with the warmest Sentiments of
                            Respect and Esteem Dear Sir your most obt Servt
                        
                            Go: Washington
                        
                    